Citation Nr: 0312622	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right thigh and knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active service from December 1958 to December 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of July 
2001, which denied compensation under 38 U.S.C.A. § 1151 for 
a right thigh and knee condition.  In a statement received at 
the Board in April 2003, the veteran requested a hearing 
before a member of the Board, to be held at the RO (i.e., 
Travel Board hearing).  The case must be returned to the RO 
for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  
Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




